UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51371 LINCOLN EDUCATIONAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 57-1150621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 200 Executive Drive, Suite 340 West Orange, NJ (Zip Code) (Address of principal executive offices) (973)736-9340 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerý Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý As of August 3, 2009, there were26,847,065 shares of the registrant’s common stock outstanding. LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets at June 30, 2009 and December 31, 2008 (unaudited) 1 Condensed Consolidated Statements of Income for the three and six months ended June 30, 2009 and 2008 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June 30, 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 6. Exhibits 23 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) June30, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, less allowance of $18,902 and $13,914 at June 30, 2009 and December 31, 2008, respectively Inventories Deferred income taxes, net Due from federal programs - Prepaid income taxes - Prepaid expenses and other current assets Total current assets PROPERTY, EQUIPMENT AND FACILITIES - At cost, net of accumulated depreciation and amortization of $89,737 and $83,345 at June 30, 2009 and December 31, 2008, respectively OTHER ASSETS: Noncurrent accounts receivable, less allowance of $955 and $824 at June 30, 2009 and December 31, 2008, respectively Deferred finance charges Deferred income taxes, net Goodwill Other assets, net Total other assets TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 1 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) (Continued) June30, December31, LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt and lease obligations $ $ Unearned tuition Accounts payable Accrued expenses Advanced payments from federal funds 75 - Income taxes payable - Other short-term liabilities Total current liabilities NONCURRENT LIABILITIES: Long-term debt and lease obligations, net of current portion Pension plan liabilities, net Accrued rent Other long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, no par value - 10,000,000 shares authorized, no shares issued and outstanding at June 30, 2009 and December 31, 2008 - - Common stock, no par value - authorized 100,000,000 shares at June 30, 2009 and December 31, 2008, issued and outstanding 27,445,064 shares at June 30, 2009 and 26,088,261 shares at December 31, 2008 Additional paid-in capital Deferred compensation ) ) Treasury stock at cost - 615,000 shares at June 30, 2009 and December 31, 2008 ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 2 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended June30, June30, REVENUES $ COSTS AND EXPENSES: Educational services and facilities Selling, general and administrative (Gain) loss on sale of assets ) 3 ) 40 Total costs & expenses OPERATING INCOME OTHER: Interest income 7 18 9 63 Interest expense ) Other income 8 - 17 - INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ Basic Net income per share $ Diluted Net income per share $ Weighted average number of common shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements. 3 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (In thousands, except share amounts) (Unaudited) Common Stock Additional Paid-in Deferred Treasury Retained Accumulated Other Comprehensive Shares Amount Capital Compensation Stock Earnings Loss Total BALANCE - January1, 2009 $ $ $ ) $ ) $ $ ) $ Net income - Stock-based compensation expense Restricted stock - Stock options - Tax benefit of options exercised - Sale of common stock, net of expenses - Net share settlement for equity-based compensation ) - ) - ) Exercise of stock options - BALANCE - June30, 2009 $ $ $ ) $ ) $ $ ) $ See notes to unaudited condensed consolidated financial statements. 4 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred finance charges 99 97 Deferred income taxes ) ) (Gain) loss on disposition of assets ) 40 Provision for doubtful accounts Write-off of trade name - Stock-based compensation expense Tax benefit associated with exercise of stock options ) (5 ) Deferred rent (Increase) decrease in assets, net of acquisitions: Accounts receivable ) ) Inventories ) ) Prepaid expenses and current assets ) Due from federal programs Other assets ) Increase (decrease) in liabilities, net of acquisitions: Accounts payable ) Other liabilities ) ) Income taxes payable/prepaid ) ) Accrued expenses Unearned tuition ) ) Total adjustments ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Restricted cash - Capital expenditures ) ) Proceeds from sale of property and equipment 90 - Acquisitions, net of cash acquired ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings Payments on borrowings ) ) Proceeds from exercise of stock options 67 Tax benefit associated with exercise of stock options 5 Net share settlement for equity-based compensation ) - Principal payments under capital lease obligations ) ) Purchase of treasury stock - ) Proceeds from issuance of common stock, net of issuance costs - Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ See notes to unaudited condensed consolidated financial statements. 5 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) (Continued) Six Months Ended June30, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ $ Income taxes $ $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Fixed assets acquired in noncash transactions $ $ See notes to unaudited condensed consolidated financial statements. 6 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
